                Case 19-12153-KBO              Doc 24       Filed 10/02/19        Page 1 of 22



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                           Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,1                                                   Case No. 19-12153 (KBO)

                 Debtors.                                  (Joint Administration Pending)


                MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL
               ORDERS (I) AUTHORIZING THE USE OF CASH COLLATERAL,
             (II) GRANTING ADEQUATE PROTECTING, (III) MODIFYING THE
                 AUTOMATIC STAY, (IV) SETTING A FINAL HEARING, AND
                           (V) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (the “Debtors”) hereby move (the

“Motion”) for entry of an interim order, substantially in the form attached hereto as Exhibit A

(the “Proposed Interim Order”), pursuant to sections 105, 361, 362, 363, 506, 507, and 552(b)

of title 11 of the United States Code (the “Bankruptcy Code”); Rules 2002, 4001, 6004(h), 7062

and 9014 of Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”); and Rules 2002-

1(b), 4001-2, and 9013-1(m) of the Local Rules for the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), (i) authorizing the Debtors to use the “Cash

Collateral,” as defined in Bankruptcy Code section 363(a), of the Prepetition Secured Parties (as

defined below); (ii) providing adequate protection to the Prepetition Secured Parties on the terms

set forth in the Interim Order; (iii) modifying the automatic stay; and (iv) scheduling a final

hearing on the Motion and approving the form and notice of notice thereof. In support of the

Motion, the Debtors rely upon the Declaration of Alton Davis, President and Chief Operating

Officer of Bayou Steel BD Holdings, L.L.C., in Support of Chapter 11 Petitions and First Day

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.


70599093.5
              Case 19-12153-KBO          Doc 24       Filed 10/02/19   Page 2 of 22



Motions [Docket No. 14] (the “First Day Declaration”). In further support of the Motion, the

Debtors, by and through their undersigned counsel, respectfully represent:

                                 JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Under Local Rule 9013-1(f), the Debtors consent to entry of a final order under Article

III of the United States Constitution. Venue of these cases and the Motion in this district is

proper under 28 U.S.C. §§ 1408 and 1409.

         2.    The statutory predicates for the relief requested herein are Bankruptcy Code

sections 105, 361, 362, 363, 506, 507, and 552(b), Bankruptcy Rules 2002, 4001, 6004(h), 7062

and 9014, and Local Rules 2002-1(b), 4001-2, and 9013-1(m).

                                        BACKGROUND

I.       General Background

         3.    On October 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by

reference.

         4.    The Debtors continue to manage and operate their business as debtors in

possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases and no committees have yet been appointed.



                                                  2
70599093.5
                 Case 19-12153-KBO       Doc 24       Filed 10/02/19   Page 3 of 22



II.      Prepetition Debt Structure

         5.      In April 2016, BD LaPlace, LLC (“LaPlace” or the “Borrower”) as borrower and

Bayou Steel Parent and BD Bayou Steel Investment, LLC (“Bayou Steel Investment” and

together with Bayou Steel Parent, the “Guarantors”) as guarantors are party to that certain Loan

and Security Agreement dated as of April 4, 2016 (as amended, supplemented, or otherwise

modified from time to time, the “Credit Agreement” or the “ABL Credit Agreement”) with

Bank of America, N.A., in its capacity as agent and lender (the “Pre-Petition Agent” or the

“ABL Agent”) and Suntrust Bank (together with the Senior Agent, the “Pre-Petition Lenders”

or the “ABL Lenders”).

         6.      Pursuant to the ABL Credit Agreement, the ABL Lenders agreed to extend the

Company revolving loans in an aggregate principal amount not to exceed $75 million (the “ABL

Facility” or the “Revolver”). As of the Petition Date, the maximum revolver commitment under

the ABL Facility was $72.5 million.

         7.      The ABL Agent has also extended letters of credit in the principal amount of

$2.67 million.

         8.      The ABL Facility is secured by first priority liens over substantially all of the

Debtors’ assets, including the Debtors’ accounts receivable, inventory, and cash collateral, but

excluding real estate and proceeds thereof (the “ABL Collateral”), all as set forth in greater

detail in the ABL Credit Agreement and related documents (collectively, the “ABL Facility

Documents”).

         9.      As of the Petition Date, the aggregate principal amount outstanding under the

ABL Facility is approximately $41.25 million (the “ABL Obligations”).

         10.     The Borrower and Guarantors are also party to that certain Subordinated Loan and

Security Agreement dated as of December 21, 2017 (as amended, supplemented, or otherwise

                                                  3
70599093.5
                Case 19-12153-KBO             Doc 24       Filed 10/02/19       Page 4 of 22



modified from time to time, the “Subordinated Loan Agreement” or the “Term Loan

Agreement”) with Black Diamond Commercial Finance, LLC as lender and agent (the

“Subordinated Agent” or the “Term Loan Agent”, and together with the ABL Lenders, the

“Prepetition Secured Parties”).

         11.     Pursuant to the Prepetition Term Loan Agreement, the Term Loan Agent agreed

to extend the Company term loans in the aggregate principal amount of $15 million (the “Term

Loan Facility”). As of the Petition Date, the maximum commitment under the Term Loan

Facility was $40 million.

         12.     The Term Loan Facility is secured by a second priority lien over the ABL

Collateral and a first priority lien on the real estate owned by the Company (the “Real Estate

Collateral”, and together with the ABL Collateral, the “Prepetition Collateral”), all as set forth

in greater detail in the Term Loan Agreement and related documents (the “Term Loan

Documents”).

         13.     As of the Petition Date, the aggregate principal amount outstanding under the

Term Loan Facility is approximately $36.5 million (the “Term Loan Obligations”, and together

with the ABL Obligations, the “Prepetition Secured Obligations”).

         14.     The ABL Agent and the Term Loan Agent are parties to that certain

Subordination and Intercreditor Agreement dated as of December 21, 2017 (the “Intercreditor

Agreement”).2 The Intercreditor Agreement contains customary provisions governing the

relationship between the ABL Agent and the Term Loan Agent, namely, to confirm the relative

priority of their respective liens in the Prepetition Collateral. The Intercreditor Agreement also




2
  The Debtors are not parties to the Intercreditor Agreement, but received and executed an acknowledgement of the
Intercreditor Agreement.

                                                       4
70599093.5
                Case 19-12153-KBO       Doc 24       Filed 10/02/19   Page 5 of 22



sets forth the parties rights with regard to postpetition financing and other bankruptcy-related

rights.

III.      The Debtors’ Need for the Use of Cash Collateral

          15.    As described in the First Day Declaration, the Debtors explored strategic

alternatives and potential forbearance from the Prepetition Secured Parties to address mounting

liquidity issues. This problem was compounded after the Debtors defaulted and the ABL Agent

began sweeping the Debtors’ cash on a daily basis, which left the Debtors unable to purchase

raw materials.

          16.    Given that the Debtors have no liquidity, the Debtors have an immediate and

critical need for the use of Cash Collateral. Access to the use of Cash Collateral will allow the

Debtors to retain employees to sell off inventory, which the Debtors believe will preserve and

maximize the value of the estate, as well as attempt to sell substantially all of the Debtors’

remaining assets and re-start plant operations. The Debtors have determined that absent the use

of Cash Collateral, the Debtors will not be unable to undertake the limited operations of their

businesses during the Chapter 11 Cases and sell of the remainder of its inventory, which will

irreparably harm the Debtors’ estates and creditors. Other than Cash Collateral, the Debtors do

not have access to funds. The Debtors hope to continue to sell inventory and create new

inventory from raw materials on hand, but any revenue generated will constitute collateral under

the ABL Credit Agreement and Term Loan Credit Agreement. The Debtors’ ongoing obligations

include obligations to pay wages to employees and amounts due and owing to critical vendors.

          17.    In exchange for the consensual use of Cash Collateral, the Debtors have agreed,

and the Interim Order provides, adequate protection in the form of, among other things, adequate

protection liens, superpriority claims, and adequate protection payments to protect the

Prepetition Secured Parties against any diminution in the value of their interests in the Cash

                                                 5
70599093.5
                Case 19-12153-KBO              Doc 24        Filed 10/02/19        Page 6 of 22



Collateral resulting from the use, sale, or lease of the Cash Collateral, the subordination of the

Prepetition Secured Parties’ liens to the Carve-Out (as defined in the Interim Order), and the

imposition of the automatic stay.

         18.     At this time, the Debtors do not contemplate the need for postpetition financing.

Instead, the Debtors intend to operate their businesses solely on the use of the existing Cash

Collateral generated from selling off existing inventory. Access to existing Cash Collateral on an

interim basis will provide the Debtors with the liquidity necessary to ensure that the Debtors

have sufficient working capital and liquidity to begin the process of liquidating inventory and

beginning a sales process. Without access to such liquidity, the Debtors will face irreparable

harm.

                                           RELIEF REQUESTED

         19.     The Debtors respectfully request entry of the Interim and Final Orders, pursuant

to Bankruptcy Code sections 105, 361, 362, 363, 506, 507, and 552(b) and Bankruptcy Rules

2002, 4001, 6004(h), 7062 and 9014, (i) authorizing the Debtors to use the Cash Collateral, (ii)

granting the Prepetition Secured Parties adequate protection upon the terms set forth in the

Interim Order and in any final orders, (iii) modifying the automatic stay, and (iv) scheduling a

final hearing on the Motion.

         20.     Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, the following are the

principal terms of the Proposed Interim Order:3

Required Disclosure        Summary of Material Term

Parties with an Interest   The ABL Lenders and the Subordinated Term Loan Lenders.
in Cash Collateral


3
  Capitalized terms used but not otherwise defined in the chart have the meanings ascribed to them in the Interim
Order. This summary and any other description of the Interim Order provided for in this Motion is qualified in its
entirety by the actual terms of the Interim Order. The actual terms of the Interim Order will control in the event of
any inconsistency between this Motion and the Interim Order.

                                                         6
70599093.5
                Case 19-12153-KBO             Doc 24        Filed 10/02/19         Page 7 of 22



Required Disclosure       Summary of Material Term

Bankruptcy Rule
4001(b)(1)(B)(i)

Purposes for the Use of   The Debtors have requested immediate entry of this Cash Collateral Order pursuant to
Cash Collateral           Bankruptcy Rule 4001(b)(2) and Local Rule 4001-2, and have an immediate need to
                          obtain use of the Cash Collateral in the amount and in the manner set forth in the Budget
Bankruptcy Rule           (as defined below) and this Cash Collateral Order in order to, among other things,
4001(b)(1)(B)(ii)         preserve and maintain the value of their estates and businesses, liquidate their assets, and
                          maximize the return to all creditors. The Pre-Petition Secured Parties do not consent to
                          the Debtors’ use of Cash Collateral except in strict accordance with the terms and
                          conditions contained in this Cash Collateral Order and the Budget. The relief hereunder
                          is necessary to avoid immediate and irreparable harm to the Debtors’ estates because,
                          without the use of Cash Collateral, the Debtors will not have the funds necessary to
                          maintain and operate their businesses and assets, sell or otherwise liquidate their assets,
                          provide financial information, and pay other expenses necessary to maximize the value
                          of the Debtors’ estates. Good, adequate, and sufficient cause has been shown to justify
                          the granting of the relief requested herein. The use of Cash Collateral will benefit the
                          Debtors and their estates. The ability of the Debtors to maximize the value of their
                          estates depends upon the Debtors’ ability to use the Cash Collateral of the Pre-Petition
                          Secured Parties. Accordingly, the use of Cash Collateral by the Debtors is actual and
                          necessary to preserve their estates.

Budget                    The Debtors are authorized to use Cash Collateral strictly in accordance with the 13-
                          week budget attached hereto as Exhibit 1 (the “Budget”). For each weekly period set
Bankruptcy Rule           forth in the Budget: (a) the actual aggregate expenditures by the Debtors for the
4001(b)(1)(B)(ii)         immediately preceding one-week period (each, a “Testing Period”) shall not in any
                          event exceed the projected amount therefor set forth in the Budget by more ten
                          percent (10%) (excluding any expenditures for the Lenders’ Costs (as defined below));
                          (b) the actual expenditures by the Debtors for any line item for the Testing Period shall
                          not in any event exceed the projected amount therefor set forth in the Budget by more
                          than twenty percent (20%) (excluding any expenditures for the Lenders’ Costs); and
                          (c) the actual aggregate receipts of the Debtors for the Testing Period shall not in any
                          event be less than the projected amount therefor set forth in the Budget by less than
                          twenty percent (20%). Any unused expenditure amounts, not receipts, in the Budget
                          during any one-week period, by line-item, may be carried forward and applied to any
                          amount by which that same line-item, and only that same line-item, exceeds its projected
                          use as set forth in the Budget during the subsequent eight-week period. Notwithstanding
                          the foregoing and any amount in the Budget, there shall be no variance on the fees and
                          expenses of Professional Persons (as defined below), and there shall be no payment or
                          series of payments made on account of (a) wages, salaries, or commissions, including
                          vacation, severance, and sick leave pay earned, and (b) contributions to an employee
                          benefit plan, to any person that would in the aggregate exceed the statutory priority caps
                          set forth in Bankruptcy Code sections 507(a)(4) and (a)(5) for any such person.

                          The Pre-Petition Agent is hereby authorized to apply at any time, or hold in reserve and
                          subsequently apply at any time or from time to time, to the Pre-Petition Claim as
                          determined by the Pre-Petition Agent, or to permit the Debtors to use and the Pre-
                          Petition Secured Parties to receive Adequate Protection for such use, all cash receipts for
                          the Testing Period in excess of the projected amount for aggregate cash receipts set forth
                          in the Budget (the “Excess Cash”) to the Pre-Petition Claim and/or the Adequate
                          Protection Claim, as determined by the Pre-Petition Agent. The Debtors may request to
                          use such Cash Collateral held in reserve on not more frequently than a weekly basis, and
                          the amount of Cash Collateral available for such use shall be limited to the extent of the
                          amount of such Cash Collateral held in reserve and the Budget.

                                                        7
70599093.5
                Case 19-12153-KBO          Doc 24        Filed 10/02/19        Page 8 of 22



Required Disclosure   Summary of Material Term


                      The Debtors’ use of Cash Collateral shall be conditioned upon the Debtors’ compliance
                      with the Budget. The Budget may be modified in writing only with the prior written
                      consent of the Pre-Petition Agent and the Pre-Petition Lenders. The Debtors will file
                      any amended Budget with the Court. Prior to any transfer or use of Cash Collateral by
                      the Debtors, the Debtors’ Vice President of Finance or otherwise mutually agreeable
                      party shall review and verify the proposed transfer or use of Cash Collateral for strict
                      compliance with the Budget and this Cash Collateral Order.

                      On a weekly basis, the Debtors shall deliver to the Pre-Petition Agent a line-by-line
                      variance report, which shall be approved by the Debtors’ Vice President of Finance or
                      otherwise mutually agreeable party and shall otherwise be in form and substance
                      acceptable to the Pre-Petition Agent, and which shall compare actual cash receipts and
                      disbursements of the Debtors with corresponding amounts provided for in the Budget on
                      a line-by-line basis for the prior Testing Period, including written descriptions in
                      reasonable detail explaining any material positive or negative variances. If, for any
                      Testing Period, the line item in the Budget for net cash flow exceeds the amount
                      forecasted for such Testing Period, the Pre-Petition Agent shall be authorized as follows:
                      (a) if the Debtors’ actual aggregate expenses exceeded the amount forecasted for such
                      Testing Period, an amount equal to all such excess cash flow may be applied at any time,
                      or held in reserve and subsequently applied at any time or from time to time, to the Pre-
                      Petition Claim as determined by the Pre-Petition Agent, or the Pre-Petition Agent may
                      permit the Debtors to use such excess cash flow, and the Pre-Petition Secured Parties to
                      receive Adequate Protection for such use, or (b) if the Debtors’ actual aggregate
                      expenses were less than the amount forecasted for such Testing Period, an amount equal
                      to such excess cash flow minus the difference between the actual aggregate expenses
                      and the amount forecasted for such Testing Period may be applied at any time, or held in
                      reserve and subsequently applied at any time or from time to time, to the Pre-Petition
                      Claim as determined by the Pre-Petition Agent, or permit the Debtors to use such excess
                      cash flow and the Pre-Petition Secured Parties to receive Adequate Protection for such
                      use, ((a) and (b) immediately preceding, the “Excess Cash Flow”).

                      The Pre-Petition Secured Parties’ consent to the Debtors’ use of Cash Collateral extends
                      only to amounts actually incurred in accordance with the Budget. Upon the occurrence
                      of a Termination Event (as defined below), the Pre-Petition Secured Parties’ consent to
                      the Debtors’ use of Cash Collateral shall automatically and immediately terminate and
                      any consent or authority for use of Cash Collateral to satisfy projected, budgeted
                      expenditures shall be immediately terminated and deemed withdrawn unless such
                      Termination Event is waived in writing by the Pre-Petition Agent.

                      Absent the prior written consent of the Pre-Petition Agent, except as may specifically be
                      provided in the Budget including, without limitation, for ordinary-course payroll,
                      benefits, and expense reimbursements, the Debtors shall not transfer any Cash Collateral
                      to any of the Debtors’ insiders, as that term is defined in Bankruptcy Code section 101. .

Duration of Use of    The occurrence of any of the following shall constitute an Event of Default under this
Cash Collateral /     Cash Collateral Order:
Events of Default
                      a.   any default, event of default, violation, or breach by any of the Debtors of any of the
Bankruptcy Rule            terms of this Cash Collateral Order;
4001(b)(1)(B)(iii)
                      b.   the occurrence of the Expiration Date or Termination Date, maturity, termination,
                           expiration, or non-renewal of this Cash Collateral Order as provided for herein;



                                                     8
70599093.5
              Case 19-12153-KBO            Doc 24        Filed 10/02/19        Page 9 of 22



Required Disclosure   Summary of Material Term

                      c.   the Debtors shall fail to obtain, on or before thirty-five (35) days after the Petition
                           Date, an order by the Court approving the Motion on a final basis in form and
                           substance acceptable to the Pre-Petition Agent, for itself and for and on behalf of
                           the Pre-Petition Lenders, in its sole and absolute discretion;

                      d.   the dismissal or conversion to chapter 7 of the Bankruptcy Code of any of the
                           Debtors’ Chapter 11 Cases;

                      e.   the appointment of a trustee or examiner with expanded powers (beyond those set
                           forth in Bankruptcy Code sections 1106(a)(3) and (4)) under Bankruptcy Code
                           section 1106(b) in the Chapter 11 Cases;

                      f.   the grant of any security interest, lien, or encumbrance (excluding any Prior Liens)
                           in any of the Collateral which is pari passu with or senior to the liens, security
                           interests, or claims of the Pre-Petition Secured Parties (including, without
                           limitation, the Adequate Protection Liens), including, without limitation, any
                           surcharge of the Collateral pursuant to Bankruptcy Code section 506(c), unless the
                           Pre-Petition Agent, on behalf of itself and the Pre-Petition Lenders, agrees in
                           writing that such security interest, lien, or encumbrance does not constitute an Event
                           of Default;

                      g.   without the consent of the Pre-Petition Agent, the entry of an order granting relief
                           from the Automatic Stay to the holder or holders of any other security interest or
                           lien (other than the Pre-Petition Secured Parties) in any Collateral to permit the
                           pursuit of any judicial or non-judicial transfer or other remedy against any of the
                           Pre-Petition Collateral or the Cash Collateral, in each case involving assets with a
                           value in excess of $50,000;

                      h.   any attempt by any Debtor to vacate or modify this Cash Collateral Order over the
                           objection of the Pre-Petition Agent, for itself and for and on behalf of the Pre-
                           Petition Lenders;

                      i.   the entry of an order pursuant to Bankruptcy Code section 363 approving the sale of
                           any Collateral without the consent of the Pre-Petition Agent, for itself and for and
                           on behalf of the Pre-Petition Lenders;

                      j.   the failure of the Debtors to make timely any and all Adequate Protection Payments
                           or other adequate protection transfers authorized or required in the Cash Collateral
                           Order;

                      k.   the entry of any order modifying, reversing, revoking, staying, rescinding, vacating,
                           or amending this Cash Collateral Order without the consent of the Pre-Petition
                           Agent, for itself and for and on behalf of the Pre-Petition Lenders;

                      l.   the Debtors commence any challenge to the extent, validity, priority, amount, or
                           unavoidability of the Pre-Petition Secured Parties’ liens securing the Pre-Petition
                           Claim or the Adequate Protection Claim, or the entry of an order sustaining any
                           such challenge commenced by any party other than the Debtors;

                      m. the Debtors fail to timely pay any amount required to be paid to the Pre-Petition
                         Agent by this Cash Collateral Order, the Budget, or otherwise.


                      Each of the foregoing events of default are referred to in this Cash Collateral,
                      individually, as an “Event of Default”, and jointly, as “Events of Default”). Any such


                                                     9
70599093.5
                Case 19-12153-KBO          Doc 24          Filed 10/02/19        Page 10 of 22



Required Disclosure    Summary of Material Term

                       Event of Default may be waived in writing by the Pre-Petition Agent in its sole and
                       absolute discretion.

Carve-Out              As used in this Cash Collateral Order, the “Carve Out” means the sum of (i) all fees
                       required to be paid to the Clerk of the Court and to the U.S. Trustee under
Bankruptcy Rule        section 1930(a) of title 28 of the United States Code plus any applicable interest at the
4001(b)(1)(B)(iii)     statutory rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees
                       and expenses up to $25,000 incurred by a trustee under Bankruptcy Code section 726(b)
                       (without regard to the notice set forth in (iii) below); (iii) to the extent (x) provided for in
                       the Budget, (y) in the Professional Fee Reserve, and (z) allowed at any time, whether by
                       interim order, procedural order, or otherwise, but subject to final allowance by the
                       Bankruptcy Court, all accrued and unpaid fees and expenses (the “Allowed Professional
                       Fees”) incurred by persons or firms retained by the Debtors pursuant to Bankruptcy
                       Code section 327, 328, or 363 (the “Debtor Professionals”), and any appointed
                       committee pursuant to Bankruptcy Code section 328 or 1103 (the “Committee
                       Professionals” and, together with the Debtor Professionals, the “Professional Persons”)
                       at any time before delivery by the Pre-Petition Agent of a Carve Out Trigger Notice (as
                       defined below); and (iv) Allowed Professional Fees of Professional Persons in an
                       aggregate amount, after application of all retainers, not to exceed $50,000.00 incurred on
                       or after the first business day following delivery by the Pre-Petition Agent of the Carve
                       Out Trigger Notice, to the extent allowed at any time, whether by interim order,
                       procedural order, or otherwise (the amount set forth in this clause (iv) being the “Post-
                       Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger
                       Notice” shall mean, a written notice stating that the Post-Carve Out Trigger Notice Cap
                       has been invoked, delivered by hard copy, facsimile, or email (or other electronic
                       means) by the Pre-Petition Agent to the Debtors, their lead bankruptcy counsel, the U.S.
                       Trustee, and counsel to any appointed committee, which notice may be delivered
                       following the occurrence and continued existence of an Event of Default under the terms
                       of this Cash Collateral Order.

                       The amounts in the Budget for the fees and expenses of the Professional Persons for
                       periods prior to the delivery by the Pre-Petition Agent of a Carve Out Trigger Notice in
                       accordance with the terms of this Cash Collateral Order shall be deposited weekly into a
                       segregated account of the Debtors with the Pre-Petition Agent and held for the sole
                       purpose of funding Allowed Professional Fees of Professional Persons benefitting from
                       the Carve Out and incurred prior to such delivery of a Carve Out Trigger Notice (the
                       “Professional Fee Reserve”), with such funds in the Professional Fee Reserve being
                       subject to the respective interests of the Pre-Petition Agent and the Pre-Petition Lenders.
                       Allowed Professional Fees of Professional Persons benefitting from the Professional Fee
                       Reserve shall be paid only from the Professional Fee Reserve. Any unused amounts in
                       the Professional Fee Reserve shall be transferred to the Pre-Petition Agent unless the
                       Pre-Petition Lenders shall have been indefeasibly paid in full. Any amounts payable by
                       the Debtors to the Professional Persons on account of fees or expenses incurred prior to
                       the delivery of a Carve Out Trigger Notice shall only be paid upon allowance or
                       authorization by the Court from funds on deposit in the Professional Fee Reserve.

                       While the Pre-Petition Secured Parties have consented to the Carve Out, the Pre-Petition
                       Secured Parties shall not be responsible for the payment or reimbursement of any fees or
                       disbursements of any Professional Person incurred in connection with the Chapter 11
                       Cases or any subsequent cases under any chapter of the Bankruptcy Code. Nothing in
                       this Cash Collateral Order or otherwise shall be construed to obligate the Pre-Petition
                       Secured Parties in any way, to pay compensation to, or to reimburse expenses of, any
                       Professional Person, or to guarantee that the Debtors have sufficient funds to pay such
                       compensation or reimbursement, and any such obligation to make payments to any

                                                      10
70599093.5
              Case 19-12153-KBO           Doc 24         Filed 10/02/19        Page 11 of 22



Required Disclosure   Summary of Material Term

                      Professional Person shall be an obligation of the Debtors’ estates.

                      Any payment or reimbursement made prior to or after the delivery of a Carve Out
                      Trigger Notice in respect of any Allowed Professional Fees incurred prior to the delivery
                      of a Carve Out Trigger Notice shall not reduce the Post-Carve Out Trigger Notice Cap.
                      Any payment or reimbursement made on or after the delivery of a Carve Out Trigger
                      Notice in respect of any Allowed Professional Fees incurred following the delivery of
                      the Carve Out Trigger Notice shall permanently reduce the Carve Out Trigger Notice
                      Cap on a dollar-for-dollar basis.

                      Other than the Carve Out, neither the Pre-Petition Agent nor the Pre-Petition Lenders
                      consent to any carve out from the Collateral or the Adequate Protection Collateral for
                      the payment of any fees or expenses of the Professional Persons. The amounts payable
                      on account of Professional Fees are subject to final approval and allowance by the
                      Bankruptcy Court, and to the extent the amounts funded in the Professional Fee Reserve
                      exceed the amount so allowed, any excess shall be paid to the Pre-Petition Agent unless
                      the Pre-Petition Lenders shall have been indefeasibly paid in full. The Pre-Petition
                      Agent expressly retains the right to object to any fees or expenses of any Professional
                      Persons as to reasonableness or on any other grounds.

                      Until such time as the Pre-Petition Claim and Adequate Protection Claim shall have
                      been indefeasibly paid and satisfied in full in accordance with the Pre-Petition Claim
                      Documents and this Cash Collateral Order, any remaining unapplied retainer funds, if
                      any, at the conclusion of a Professional Person’s engagement shall be immediately
                      returned to the Pre-Petition Agent as Cash Collateral. Any and all payments of fees and
                      expenses to any Professional Person or use of Cash Collateral shall constitute diminution
                      in the value of the Pre-Petition Collateral and the Cash Collateral for all purposes
                      including, without limitation, all adequate protection and superpriority claims granted
                      under the Bankruptcy Code and this Cash Collateral Order.

                      Notwithstanding the foregoing, in no event shall Cash Collateral, the Carve Out, the
                      Professional Fee Reserve, or any other funds made available by the Pre-Petition Secured
                      Parties to or for the benefit of the Debtors be used for the payment or reimbursement of
                      any fees, expenses, costs or disbursements of any Professional Person or other persons
                      incurred with the purpose of: (a) objecting to or contesting in any manner, or in raising
                      any defenses to, the validity, extent, perfection, priority, or enforceability of the Pre-
                      Petition Claim, the Adequate Protection Claim, the Pre-Petition Claim Documents, this
                      Cash Collateral Order, or any liens or security interest granted thereby or with respect
                      thereto, or any other rights or interests of the Pre-Petition Secured Parties under any Pre-
                      Petition Claim Document, (b) investigating, asserting, prosecuting or the joinder in any
                      claims or causes of action against the Pre-Petition Secured Parties, or any of their
                      officers, directors, employees, affiliates, agents, attorneys, or equity holders (whether
                      arising under state law, the Bankruptcy Code or any other federal or foreign law);
                      (c) preventing, enjoining, hindering or otherwise delaying the Pre-Petition Secured
                      Parties’ enforcement of the Pre-Petition Claim Documents or this Cash Collateral Order
                      or any realization upon any Collateral (unless such enforcement or realization is in direct
                      violation of an explicit provision in this Cash Collateral Order); (d) incurring
                      indebtedness except as permitted by this Cash Collateral Order; (e) modifying the Pre-
                      Petition Secured Parties’ rights under this Cash Collateral Order without the Pre-Petition
                      Secured Parties’ consent; (f) asserting or declaring any liens or security interests granted
                      under any of the Pre-Petition Claim Documents or this Cash Collateral Order to have a
                      priority other than the priority set forth herein or therein; (g) asserting, prosecuting or the
                      joinder in, any action or other proceeding seeking to grant a lien or security interest
                      senior to, or on parity with, the liens and security interests of the Pre-Petition Secured

                                                    11
70599093.5
               Case 19-12153-KBO          Doc 24         Filed 10/02/19       Page 12 of 22



Required Disclosure   Summary of Material Term

                      Parties in the Cash Collateral or any portion thereof without the Pre-Petition Secured
                      Parties’ written consent; (h) asserting or declaring any of the Pre-Petition Claim
                      Documents or this Cash Collateral Order to be invalid, not binding or unenforceable in
                      any respect; or (i) using Cash Collateral or selling any Collateral except as specifically
                      permitted in this Cash Collateral Order. Notwithstanding the foregoing, Cash Collateral
                      advances deposited into the Professional Fee Reserve for any Committee Professionals
                      may be used to pay the fees earned and expenses incurred of counsel to any appointed
                      creditors’ committee in an amount not to exceed $25,000 to review the Pre-Petition
                      Claim, the Pre-Petition Claim Documents, and any lien or security interest granted
                      thereby, and to investigate any challenges to one or more of the Debtors’ stipulations or
                      the releases set forth herein.

                      While the Pre-Petition Secured Parties have consented to the Carve Out, the Pre-Petition
                      Secured Parties shall not be responsible for the payment or reimbursement of any fees or
                      disbursements of any wind-down expenses incurred in connection with the Chapter 11
                      Cases or any subsequent cases under any chapter of the Bankruptcy Code. Nothing in
                      this Cash Collateral Order or otherwise shall be construed to guarantee that the Debtors
                      have sufficient funds to pay such expenses, and any such obligation to pay such
                      expenses shall be an obligation of the Debtors’ estates.

Adequate Protection   The Pre-Petition Secured Parties are entitled, pursuant to Bankruptcy Code sections 361,
                      363(c)(2), and 363(e) to adequate protection of their respective interests in the Pre-
Bankruptcy Rule       Petition Collateral and the Cash Collateral, and the Debtors shall be obligated to provide
4001(b)(1)(B)(iv)     such adequate protection in an amount equal to the decrease in the value of the
                      respective interests of the Pre-Petition Secured Parties in the Pre-Petition Collateral and
                      the Cash Collateral from and after the Petition Date for all of the reasons set forth in
                      Bankruptcy Code section 361 and to the extent of such decrease in the value (if any),
                      including, without limitation, resulting from any reason or factor including the use,
                      lease, sale, consumption, depletion, or other disposition of any of the Pre-Petition
                      Collateral and the Cash Collateral, or the imposition of the automatic stay pursuant to
                      Bankruptcy Code section 362 (such decrease in value, the “Adequate Protection
                      Obligations”).

                      Subject to entry of a final order, as adequate protection, the Pre-Petition Secured Parties
                      are each hereby granted:

                      a.   Adequate Protection Liens. Effective as of the Petition Date, to the extent of the
                           Adequate Protection Obligations, and subject to the Carve Out, pursuant to
                           Bankruptcy Code sections 361(2) and 363(c)(2), the Pre-Petition Agent is hereby
                           granted a valid, binding, continuing, enforceable, fully perfected, unavoidable
                           replacement lien on, and security interest in (collectively, the “Adequate
                           Protection Liens”) all of the Debtors’ assets and properties of any kind or type,
                           whether now owned and hereafter acquired, personal property, tangible and
                           intangible assets, and rights of any kind or nature, wherever located, including,
                           without limitation, all pre-petition and post-petition property of the Debtors and
                           their estates, and all products, proceeds, rents, and profits thereof, whether existing
                           on or as of the Petition Date, or thereafter acquired, or arising upon any use, lease,
                           sale, consumption, or other disposition of such assets and properties, including
                           without limitation, goods and other personal property, accounts receivable, other
                           rights to payment, cash, inventory, general intangibles, contracts, servicing rights,
                           proceeds, and termination payments, servicing receivables, securities (including
                           equity interests in the Debtors), chattel paper, fixtures, machinery, equipment,
                           deposit accounts, patents, copyrights, trademarks, trade names, rights under license
                           agreements and other intellectual property, Excluded Property, commercial tort

                                                    12
70599093.5
              Case 19-12153-KBO           Doc 24         Filed 10/02/19        Page 13 of 22



Required Disclosure   Summary of Material Term

                           claims, insurance of any kind or type, property subject to avoided liens, and claims
                           and causes of action including, upon the entry of the Final Order, Avoidance
                           Proceeds, and the products and proceeds of any and all of the foregoing
                           (collectively, the “Adequate Protection Collateral”); provided, however, that the
                           Adequate Protection Liens in the Adequate Protection Collateral shall be first
                           priority but subject to (x) any valid, perfected, and unavoidable liens in property of
                           the Debtors in existence as of the Petition Date and (y) any valid and unavoidable
                           liens on property of the Debtors in existence for amounts outstanding as of the
                           Petition Date that are perfected after the Petition Date as permitted by Bankruptcy
                           Code section 546(b), but only to the extent such valid, perfected and unavoidable
                           liens are senior in priority to the Pre-Petition Liens in favor of the Pre-Petition
                           Lenders as permitted in the Pre-Petition Claim Documents or pursuant to applicable
                           law (the liens described in (x) and (y), the “Prior Liens”); provided, further,
                           however, that the Adequate Protection Collateral shall not include any of the
                           Debtors’ Excluded Collateral. The Adequate Protection Liens shall be deemed first-
                           priority (subject only to the Carve Out and Prior Liens, if any), perfected, and
                           properly recorded for all purposes as to all parties and third parties as of the Petition
                           Date without the necessity of the execution by the Debtors (or recordation or other
                           filing) of security agreements, control agreements, pledge agreements, financing
                           statements, mortgages, deeds of trust, or other similar documents, or by the
                           possession or control by the Pre-Petition Secured Parties of any Adequate
                           Protection Collateral. The Debtors and the Pre-Petition Agent, on behalf of itself
                           and the Pre-Petition Lenders, shall have the right to object to the validity, priority,
                           or extent of any Prior Liens, or the allowance of any claims purported to be secured
                           thereby, or to institute any actions or adversary proceedings with respect thereto.

                      b.   Status of the Adequate Protection Liens. The Adequate Protection Liens granted to
                           the Pre-Petition Secured Parties pursuant to this Cash Collateral Order shall not at
                           any time be (i) made subject or subordinated to, or made pari passu with, any other
                           lien or security interest existing on the Petition Date, or any claim, lien, or security
                           interest created under Bankruptcy Code sections 363 or 364 or otherwise, or
                           (ii) subject to any lien or security interest that is avoided and preserved for the
                           benefit of the Debtors’ estates under Bankruptcy Code section 551.

                      c.   Adequate Protection Claim/Superpriority Administrative Claim. The Adequate
                           Protection Obligations due to the Pre-Petition Secured Parties shall also constitute
                           allowed joint and several superpriority administrative claims against each of the
                           Debtors and their respective estates to the extent of diminution of value as and to
                           the extent provided in Bankruptcy Code section 507(b), with priority in payment
                           over any and all unsecured claims and administrative expense claims against the
                           Debtors and their estates, now existing or hereafter arising in the Chapter 11 Cases
                           (subject to the Carve Out), including all claims of the kinds specified or ordered
                           pursuant to any provision of the Bankruptcy Code, including without limitation,
                           Bankruptcy Code sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to the
                           Final Order), 507(a), 507(b), 726, 1113, or 1114, and shall at all times be senior to
                           the rights of the Debtors and their estates, and any successor trustee or any creditor,
                           in the Chapter 11 Cases or any subsequent proceedings, including without limitation
                           any chapter 7 proceeding, under the Bankruptcy Code (the “Adequate Protection
                           Claim”), which Adequate Protection Claim shall have recourse to and be payable
                           from all pre-petition and post-petition property of the Debtors and their estates.

                      d.   Adequate Protection Payments: The Debtors shall pay to the Pre-Petition Agent, for
                           the benefit of the Pre-Petition Lenders, (i) adequate protection payments on the last
                           business day of each calendar month after the entry of this Cash Collateral Order, in


                                                    13
70599093.5
              Case 19-12153-KBO          Doc 24         Filed 10/02/19       Page 14 of 22



Required Disclosure   Summary of Material Term

                           each case, in an amount equal to all accrued and unpaid prepetition or post-petition
                           interest at the applicable post-default rate and any other fees and costs due and
                           payable under the Pre-Petition Claim Documents, including as further set forth
                           herein under the provisions regarding professional fees of the Pre-Petition Agent,
                           attorneys and other professional fees, and any applicable letters of credit and
                           banking services agreements (including, without limitation, interest on loans,
                           breakage costs, and accrued fees owing to the Pre-Petition Agent and the Pre-
                           Petition Lenders); (ii) on a weekly basis, adequate protection payments based on the
                           line item entitled “ABL Paydown (Draw)” as specified by the amount and timing in
                           the Budget for such line item; (iii) on a weekly basis, adequate protection payments,
                           in each case, in an amount equal to the amount of cash receipts in excess of the
                           projected amount for aggregate cash receipts set forth in the Budget for a Testing
                           Period (as defined below) pursuant to paragraph 30 hereof; (iv) in addition to the
                           “ABL Paydown (Draw)” payments, on a weekly basis, adequate protection
                           payments, in each case, in an amount equal to the excess net cash flow of the
                           Debtors during a Testing Period pursuant to paragraph 32 hereof, and (v) transfers
                           of the Excess Cash and Excess Cash Flow ((i) through (v) immediately preceding,
                           the “Adequate Protection Payments”). All weekly Adequate Protection Payments
                           shall be made on the first business day of the applicable week.

                      Black Diamond Commercial Finance, L.L.C., as agent (in such capacity, the
                      “Subordinated Term Loan Agent”) for the lenders (in such capacity, the
                      “Subordinated Term Loan Lenders”, and together with the Subordinated Term Loan
                      Agent, the “Subordinated Term Loan Parties”) party to that certain Loan and Security
                      Agreement dated as of April 4, 2016 (as amended, supplemented, or otherwise modified
                      to time to time), and the Subordinated Term Loan Lenders, are entitled, pursuant to
                      Bankruptcy Code sections 361, 363(c)(2), and 363(e), and subject in all respects to the
                      terms of the Intercreditor Agreement, to adequate protection of their respective interests
                      in the Pre-Petition Collateral and the Cash Collateral (which, for the avoidance of doubt,
                      shall be junior in all respects to the adequate protection of the Pre-Petition Secured
                      Parties in the Pre-Petition Collateral and the Cash Collateral) and the Excluded
                      Collateral, and the Debtors shall be obligated to provide such adequate protection in an
                      amount equal to the decrease in the value of the respective interests of the Subordinated
                      Term Loan Parties in such collateral from and after the Petition Date for all of the
                      reasons set forth in Bankruptcy Code section 361 and to the extent of such decrease in
                      the value (if any), including, without limitation, resulting from any reason or factor
                      including the use, lease, sale, consumption, depletion, or other disposition of any of such
                      collateral, or the imposition of the automatic stay pursuant to Bankruptcy Code
                      section 362.

                      As adequate protection, the Subordinated Term Loan Parties are each hereby granted
                      (collectively, the “Subordinated Term Loan Parties’ Adequate Protection
                      Obligations”):

                      a.   Adequate Protection Liens. Effective as of the Petition Date, to the extent of the
                           Subordinated Term Loan Parties’ Adequate Protection Obligations, and subject to
                           the Carve Out, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the
                           Subordinated Term Loan Agent, on behalf of the Subordinated Term Loan Lenders,
                           is hereby granted a valid, binding, continuing, enforceable, fully perfected,
                           unavoidable replacement lien on, and security interest in (i) the Adequate Protection
                           Collateral, subject and subordinate in all respects to the Adequate Protection Liens,
                           and (b) the Excluded Collateral (collectively, the “Subordinated Term Loan
                           Parties’ Adequate Protection Liens”).



                                                   14
70599093.5
               Case 19-12153-KBO           Doc 24         Filed 10/02/19       Page 15 of 22



Required Disclosure     Summary of Material Term

                        b.   Subordinated Term Loan Parties’ Adequate Protection Claim/Superpriority
                             Administrative Claim. The Subordinated Term Loan Parties’ Adequate Protection
                             Obligations due to the Subordinated Term Loan Parties shall also constitute allowed
                             joint and several superpriority administrative claims against each of the Debtors and
                             their respective estates to the extent of diminution of value as and to the extent
                             provided in Bankruptcy Code section 507(b), with priority in payment over any and
                             all unsecured claims and administrative expense claims against the Debtors and
                             their estates, now existing or hereafter arising in the Chapter 11 Cases (subject to
                             the Carve Out), including all claims of the kinds specified or ordered pursuant to
                             any provision of the Bankruptcy Code, including without limitation, Bankruptcy
                             Code sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to the Final Order),
                             507(a), 507(b), 726, 1113, or 1114, and shall at all times be senior to the rights of
                             the Debtors and their estates, and any successor trustee or any creditor, in the
                             Chapter 11 Cases or any subsequent proceedings, including without limitation any
                             chapter 7 proceeding, under the Bankruptcy Code (the “Subordinated Term Loan
                             Parties’ Adequate Protection Claim”), which Subordinated Term Loan Parties’
                             Adequate Protection Claim shall be subject and subordinate in all respects to the
                             Adequate Protection Claim and shall have recourse to and be payable from all pre-
                             petition and post-petition property of the Debtors and their estates.

                        For the avoidance of doubt and notwithstanding any other provision of this Interim
                        Order, the priorities and rights of the Adequate Protection Liens and the Adequate
                        Protection Claims and the Subordinated Term Loan Parties’ Adequate Protection Liens
                        and Subordinated Term Loan Parties’ Adequate Protection Claims shall be governed in
                        all respects by the Intercreditor Agreement.


         21.    The Interim Order includes certain terms which constitute material provisions

requiring explicit disclosure under the Local Rules. The provisions described in Local Rule

4001-2(a)(i), to the extent applicable, are set forth at the following sections of the Interim Order:

                a.     Local Rule 4001-2(a)(i)(A) – Cross Collateralization. No provision of the
                       Interim Order grants cross-collateralization protection of the type
                       contemplated by the Local Rules.

                b.     Local Rule 4001-2(a)(i)(B) – Validity, Perfection, and Amount of
                       Prepetition Liens. Subject to the entry of the Final Order, the Debtor and
                       Pre-Petition Agent stipulate to the validity, perfection, unavoidability, and
                       amount of the ABL Obligations and prepetition liens held by the Pre-
                       Petition Agent. See Interim Order, ¶¶ 10-16.

                c.     Local Rule 4001-2(a)(i)(C) – Section 506(c) Waiver. Subject to the entry
                       of the Final Order, in consideration of its agreement to permit use of Cash
                       Collateral, the Debtors and the Pre-Petition Agent have agreed to waive
                       the provisions of Bankruptcy Code section 506(c) and any “equities of the
                       case” claims under Bankruptcy Code section 552(b). See Interim Order ¶¶
                       54-55.


                                                     15
70599093.5
               Case 19-12153-KBO         Doc 24        Filed 10/02/19   Page 16 of 22



                d.     Local Rule 4001-2(a)(i)(D) – Liens on Avoidance Actions. No provision
                       of the Interim Order grants liens on avoidance actions.

                e.     Local Rule 4001-2(a)(i)(E) – Provisions Deeming Prepetition Debt to be
                       Postpetition Debt. The Interim Order contains no provisions that deem
                       prepetition debt to be postpetition debt or that use postpetition loans from
                       a prepetition secured creditor to pay part or all of that secured creditor’s
                       prepetition debt.

                f.     Local Rule 4001-2(a)(i)(F) – Disparate Treatment of Professionals
                       Retained by the Committee. The Interim Order contains no provisions that
                       provide for any disparate treatment of professional retained by an official
                       committee of unsecured creditors, if any.

                g.     Local Rule 4001-2(a)(i)(G) – Nonconsensual Priming. The Interim Order
                       does not provide for nonconsensual priming of any existing lien.

                h.     Local Rule 4001-2(a)(i)(H) – Provisions Affecting the Court’s Power to
                       Consider Equities of the Case. Subject to entry of the Final Order, the
                       Debtors have agreed to waive the provisions of Bankruptcy Code section
                       506(c) and any “equities of the case” claims under Bankruptcy Code
                       section 552(b). See Interim Order ¶¶ 54-55.

                                       BASIS FOR RELIEF

I.       Cash Collateral and Adequate Protection

         22.    Bankruptcy Code section 363(c)(2) provides that a debtor may use cash collateral

as long as (a) each entity that has an interest in such cash collateral consents; or (b) the court,

after notice and a hearing, authorizes such use, sale or lease in accordance with the provisions of

this section. 11 U.S.C. § 363(c)(2). Bankruptcy Code section 363(e) provides that s that “on

request of an entity that has an interest in property . . . proposed to be used, sold or leased, by the

trustee, the court, with or without a hearing, shall prohibit or condition such use, sale, or lease as

is necessary to provide adequate protection of such interest.” 11 U.S.C. § 363(e). See also In re

DeSardi, 350 B.R. 790, 797 (Bankr. S.D. Tex. 2006) (“Adequate protection . . . is grounded in

the belief that secured creditors should not be deprived of the benefit of their bargain”). The

concept of adequate protection is designed to shield a secured creditor from diminution in the



                                                  16
70599093.5
               Case 19-12153-KBO        Doc 24        Filed 10/02/19   Page 17 of 22



value of its interest in collateral during the period of a debtor’s use. See In re Carbone Cos., 395

B.R. 631, 635 (Bankr. N.D. Ohio 2008) (“The test is whether the secured party’s interest is

protected from diminution or decrease as a result of the proposed use of cash collateral); see also

In re Cont’l Airlines, Inc., 154 B.R. 176, 180-81 (Bankr. D. Del. 1993) (holding that adequate

protection for use of collateral under section 363 is limited to use-based decline in value).

         23.    Bankruptcy Code section 362(d)(1) provides for adequate protection in property

due to the imposition of the automatic stay. 11 U.S.C. § 362(d)(1). See In re Cont’l Airlines, 91

F.3d 553, 556 (3d Cir. 1996). Although Bankruptcy Code section 361 provides examples of

forms of adequate protection, such as granting replacement liens and administrative claims,

courts decide what constitutes sufficient adequate protection on a case-by-case basis. Resolution

Trust Corp. v. Swedeland Dev. Grp., Inc. (In re Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d

Cir. 1994) (“[A] determination of whether there is adequate protection is made on a case by case

basis.”); In re Columbia Gas Sys., Inc., 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992); In

re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (“[T]he determination of adequate

protection is a fact-specific inquiry . . . left to the vagaries of each case . . . .”) (citation and

quotation omitted).

         24.    The concept of adequate protection is designed to shield a secured creditor from

diminution in the value of its interest in collateral during the period of a debtor’s use. See In re

Carbone Cos., 395 B.R. 631, 635 (Bankr. N.D. Ohio 2008) (“The test is whether the secured

party’s interest is protected from diminution or decrease as a result of the proposed use of cash

collateral); see also In re Cont’l Airlines, Inc., 154 B.R. 176, 180-81 (Bankr. D. Del. 1993)

(holding that adequate protection for use of collateral under section 363 is limited to use-based

decline in value).



                                                 17
70599093.5
               Case 19-12153-KBO       Doc 24        Filed 10/02/19     Page 18 of 22



         25.    Here, the ABL Agent has consented to the Debtors’ use of Cash Collateral on the

terms set forth in the Interim Order. The proposed adequate protection included in the Interim

Order provides adequate protection in the form of, among other things, the Replacement Liens,

the Superpriority Administrative Claim, adequate protection payments, including fees and

expenses, and reporting requirements.. The Term Loan Parties’ Adequate Protection Liens and

Subordinate Term Loan Parties’ Adequate Protection is subject to the Intercreditor Agreement.

The Term Loan Parties’ Adequate Protection Liens will be subordinated to the Adequate

Protection Liens, with the exception of liens in Excluded Collateral.

         26.    The Debtors submit that the proposed adequate protection is appropriate and

sufficient to protect the Prepetition Secured Parties from any diminution in value of the

Prepetition Collateral. The Cash Collateral will be used for funding business operations and

allowing the Debtors to transition into the Chapter 11 Cases. Immediate access to this liquidity

will permit the Debtors to fund payroll, pay vendors, and otherwise continue business in the

ordinary course. As detailed in the First Day Declaration, one reason underlying the filing of

these Chapter 11 Cases is to liquidate inventory and conduct a sales process pursuant to

Bankruptcy Code section 363. If Cash Collateral is not available, the Debtors will dissipate value

to the detriment of the Prepetition Secured Parties and other stakeholders. Thus, the use of Cash

Collateral will protect the Prepetition Secured Parties’ security interests by preserving the value

of the Prepetition Collateral. See In re Salem Plaza Assocs., 135 B.R. 753, 758 (Bankr. S.D.N.Y.

1992) (holding that a debtor’s use of cash collateral to pay operating expenses, thereby

“preserv[ing] the base that generates the income stream,” provided adequate protection to the

secured creditor). See also Save Power Ltd. v. Pursuit Athletic Footwear, Inc. (In re Pursuit




                                                18
70599093.5
               Case 19-12153-KBO           Doc 24        Filed 10/02/19   Page 19 of 22



Athletic Footwear, Inc.), 193 B.R. 713, 716 (Bankr. D. Del. 1996); In re 499 W. Warren St.

Assocs., Ltd. P’ship, 142 B.R. 53, 56 (Bankr. N.D.N.Y. 1992).

         27.    In light of the foregoing, the Debtors submit that the proposed adequate protection

to be provided is appropriate and necessary to protect such party against any diminution in value

and is also fair and appropriate on an interim basis under the circumstances of this case and to

ensure that the Debtors are able to continue using Cash Collateral in the near term, for the benefit

of all parties in interest and their estates.

         28.    Based on the foregoing, the Debtors respectfully submit that entry of the Interim

Order authorizing the interim use of Cash Collateral and scheduling a Final Hearing to approve

the use of Cash Collateral on a final basis is necessary and appropriate.

II.      Modification of the Automatic Stay is Warranted

         29.    The relief requested by this Motion contemplates a modification of the automatic

stay. 11 U.S.C. § 362. The automatic stay should be modified on a limited basis (to the extent

applicable) as necessary to effectuate all terms and provisions of the Interim Order, including,

without limitation to: (a) permit the Debtors to grant the Replacement Liens and Superpriority

Administrative Claim and to make the adequate protection payments; (b) permit the Debtors to

perform such acts as the ABL Agent may request to assure the perfection and priority of the liens

granted in the Interim Order; and (c) authorize the Debtors to make, and the ABL Agent to retain

and apply, payments made in accordance with the terms of the Interim Order.

         30.    In addition, the Interim Order provides for the termination of the automatic stay to

permit the ABL Agent to exercise, upon the occurrence and during the continuation of an Event

of Default, and to take other remedies relating to the Cash Collateral without further order or

application to the Court. The ABL Agent is required to provide ten (10) business days’ notice to

the Debtors, U.S. Trustee, and counsel to any committee appointed.

                                                    19
70599093.5
               Case 19-12153-KBO         Doc 24        Filed 10/02/19   Page 20 of 22



         31.    Stay modifications of this kind are ordinary and standard terms of postpetition use

by debtors in possession of prepetition collateral, and, in the Debtors’ business judgment, is

reasonable under the present circumstances.

         32.    Accordingly, the Debtors respectfully request that the Court authorize the

modification of the automatic stay in accordance with the terms set forth in the Interim Order.

III.     Interim Approval and Scheduling of a Final Hearing

         33.    Interim relief may be granted on a motion to use cash collateral pursuant to

Bankruptcy Code sections 363(c) or 364 where relief “is necessary to avoid immediate and

irreparable harm to the estate pending a final hearing.” Fed. R. Bankr. P. 4001(b)(2), (c)(2).

         34.    The Debtors believe that all or substantially all of their available cash constitutes

Cash Collateral and is therefore unable to proceed to continue its business operations without the

ability to use Cash Collateral and will suffer immediate and irreparable harm to the detriment of

all creditors and other parties in interest. The Debtors’ ability to finance its operations is vital to

the preservation and maintenance of the value of the Debtors’ assets.

         35.    The Debtors will face immediate and irreparable harm without the entry of the

Interim Order. Therefore, the Debtors respectfully request that the Court schedule a final hearing,

no sooner than 14 days after the date of this Motion and no later than 25 days after the Petition

Date, to consider entry of the Final Order.

         36.    Moreover, Bankruptcy Rule 6003 provides that the relief requested in this Motion

may be granted if the “relief is necessary to avoid immediate and irreparable harm.” Fed. R.

Bankr. P. 6003. The Debtors submit that for the reasons already set forth herein, the relief

requested in this Motion is necessary to avoid immediate and irreparable harm to the Debtor.




                                                  20
70599093.5
               Case 19-12153-KBO         Doc 24        Filed 10/02/19    Page 21 of 22



                             WAIVER OF BANKRUPTCY RULES

         37.    To the extent that any aspect of the relief sought herein constitutes a use of

property under Bankruptcy Code section 363(b), the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay under Bankruptcy Rule

6004(h), to the extent applicable. See Fed. R. Bankr. P. 6004(a), (h). As described above, the

relief that the Debtors seeks in this Motion is immediately necessary in order for the Debtors to

be able to continue to operate their businesses and preserve the value of their estates. The

Debtors respectfully request that the Court waive the notice requirements imposed by

Bankruptcy Rule 6004(a) and the 14-day stay imposed by Bankruptcy Rule 6004(h), as the

exigent nature of the relief sought herein justifies immediate relief.

                                CONSENT TO JURISDICTION

         38.    Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that the Court would lack

Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                             NOTICE

         39.    Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the District of Delaware; (b) the parties included on the Debtors’ consolidated list of thirty

(30) largest unsecured creditors; (c) counsel to Bank of America, N.A.; (d) counsel to Black

Diamond Commercial Finance, LLC; (e) any party that has requested notice pursuant to

Bankruptcy Rule 2002; and (f) all parties entitled to notice pursuant to Local Rule 9013-1(m).

The Debtors submit that, under the circumstances, no other or further notice is required.

                                     NO PRIOR REQUEST

         40.    No prior motion for the relief requested herein has been made to this or any other

court.

                                                  21
70599093.5
             Case 19-12153-KBO         Doc 24        Filed 10/02/19   Page 22 of 22



         WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in the Motion

and such other and further relief as the Court deems appropriate.

Dated: October 2, 2019                            Respectfully submitted,
       Wilmington, Delaware
                                                  POLSINELLI PC

                                                  /s/     Christopher A. Ward
                                                  Christopher A. Ward (Del. Bar No. 3877)
                                                  Shanti M. Katona (Del. Bar No. 5352)
                                                  Stephen J. Astringer (Del. Bar No. 6375)
                                                  222 Delaware Avenue, Suite 1101
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 252-0920
                                                  Facsimile: (302) 252-0921
                                                  cward@polsinelli.com
                                                  skatona@polsinelli.com
                                                  sastringer@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




                                                22
70599093.5
